DETAILED ACTION
	Claims 21-40 are present for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/29/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the predetermined state" in line 3.  
Claim 21 recites the limitation "the threshold period of time" in line 4.  
Claim 32 recites the limitation "the predetermined state" in line 5.  
Claim 32 recites the limitation "the threshold period of time" in line 6.  
Claim 40 recites the limitation "the predetermined state" in line 6.  
Claim 40 recites the limitation "the threshold period of time" in line 7.  
There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 21-40 would be allowable if 35 U.S.C. 112(b) rejection is overcome.

The following is a statement of reasons for the indication of allowable subject matter:  No prior art or while the media playback device is determined to be in the predetermined state or is likely to enter the predetermined state within the threshold period of time, selecting one or more cached media content items that are missing an associated media content decryption key in a cache; retrieving the associated media content decryption key for each of the selected one or more cached media content items from a location remote from the media-playback device; and storing the retrieved associated media content decryption key for each of the selected one or more cached media content items in the cache as recited in claims 21, 32 and 40.
Dorwin (US 9,110,902) teaches a determination is made whether the client device is online to the content provider device and/or key management device. When it is determined that the client device is online to one or more of these devices, processing flows to block 416; otherwise, processing flows to block 430… the received protected content may be stored locally on the client device. Flowing next to block 422, the protected content may also be provided to a media player, browser or other requesting module on the client device. Processing then flows to decision block 424. At decision block 424, a determination is made whether a key/license for the protected content is received. When, it is, processing flows to block 426; otherwise processing flows to decision block 440. At block 426, the received license(s)/key(s) is/are stored securely in a local store on the client device (see column 17, lines 8-53). However, Dorwin et al.  does not teach while the media playback device is determined to be in the predetermined state or is likely to enter the predetermined state within the threshold period of time, selecting one or more cached media content items that are missing an associated media content decryption key in a cache; retrieving the associated media content decryption key for each of the selected one or more cached media content items from a location remote from the media-playback device as cited in claims 21, 32 and 40.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARACELIS RUIZ whose telephone number is (571)270-1038. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARACELIS RUIZ/            Primary Examiner, Art Unit 2139                                                                                                                                                                                            uizas mei